Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 63-81 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search GABRIEL (US 20100035235 A1)[cited in the IDS filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 63, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a mirror positioned between the flow cell and the spatial filter, to reflect a portion of the scattered beams of laser light, and ix) an extinction detector positioned in the path of the reflected portion of the scattered beams of laser light, b) passing the sample medium through one or more focused beams of laser light in the device, so that the focused beam of laser light is scattered when it interacts with one or more of the particles, and the focused beam of laser light is not scattered if it does not 
As to claim 68, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a mirror positioned between the flow cell and the spatial filter, to reflect a portion of the scattered beams of laser light, and ix) an extinction detector positioned in the path of the reflected portion of the scattered beams of laser light, b) passing the sample medium through one or more focused beams of laser light in the device, so that the focused beam of laser light is scattered when it interacts with one or more of the particles, and the focused beam of laser light is not scattered if it does not interact with the one or more particles, depending on whether the one or more particles are in the path of the focused beam of laser light, c) using focused light scattering techniques to prepare a spectrum showing particle size and distribution from within the sample medium, wherein focused light scattering techniques comprise passing a sample media through a particular path, where a focused beam of light passes through 

As to claim 70, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a second focusing lens positioned in the path of the collimated beams of laser light, for focusing the collimated beams of laser light that passed through the collimating lens, vii) a scatter detector positioned in the path of the focused beams of laser light that passed through the second focusing lens, viii) a mirror positioned between the flow cell and the spatial filter, to reflect a portion of the scattered beams of laser light, and ix) an extinction detector positioned in the path of the reflected portion of the scattered beams of laser light, wherein the sample medium is, or is derived from, a fluid selected from the group consisting of blood, blood products, water, cerebrospinal fluid, ascites, pleural fluid, and synovial fluid, wherein focused light scattering techniques comprise passing a sample media through a particular path, where a focused beam of light passes through the sample media, and wherein the focused beam is of a size such that a particle in the size range of 0.1 to 10 μm is sufficient to 
As to claim 72, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a second focusing lens positioned in the path of the collimated beams of laser light, for focusing the collimated beams of laser light that passed through the collimating lens, vii) a scatter detector positioned in the path of the focused beams of laser light that passed through the second focusing lens, viii) a mirror positioned between the flow cell and the spatial filter, to reflect a portion of the scattered beams of laser light, and ix) an extinction detector positioned in the path of the reflected portion of the scattered beams of laser light; wherein focused light scattering techniques comprise passing a sample media through a particular path, where a focused beam of light passes through the sample media, and wherein the focused beam is of a size such that a particle in the size range of 0.1 to 10 μm is sufficient to block all of the beam, or a significant enough part of the beam, so that the particle size can be measured, b) incubating a first concentration of a therapeutic agent with the known cell, microbe or virus; c) generating a second spectrum showing particle size and distribution using focused light scattering of the combination of the therapeutic agent and the known cell, 


GABRIEL only teaches: The device also includes a detector means for photo-detecting light from the zone to provide pulse height signals. These signals each respond to a particle flowing through the zone. The pulse height signals are functions of the sizes and trajectories of detected particles. Particles of a given size provide a maximum pulse height signal when flowing through the maximum intensity portion…¶0050; The detector means can be include a light extinction-type detector, and can be a combination of detectors, for example, a light-extinction detector type and a light-scattering type detector. The light-scattering type detector means can include means for passing a portion of scattered light from the zone through a mask…¶0055.
Claims 64-67, 69, 71 and 73-81 are allowable due to their dependencies. 
The closest references, GABRIEL and Nicoli et al. (US 7127356 B2) [cited in the IDS filed by the applicant]  alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886